Nationwide Life Insurance Company: ·Nationwide Variable Account Prospectus supplement dated October 3, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds as investment options under your contract.Effective October 3, 2008, these investment options have changed names as indicated below. OLD NAME NEW NAME Lehman Brothers Short Duration Bond Fund – Investor Class Neuberger Berman Short Duration Bond Fund Investor Class
